Citation Nr: 0719145	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-40 070	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, and son-in-law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to January 
1952.  He died in August 2003.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a February 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

To support her cause-of-death claim, the appellant, her 
daughter, and son-in-law testified at a hearing at the RO in 
October 2006 before the undersigned Veterans Law Judge of the 
Board.  And because of the medically complex issues in this 
case, in April 2007 the Board requested a medical expert 
opinion in urologic oncology from the Veterans Health 
Administration (VHA).  The designated physician, the Chief of 
Urology Service, submitted his response opinion later that 
same month.


FINDINGS OF FACT

1.  The veteran died of urogenital cancer in August 2003.  
Service connection was not established for any disability 
during his lifetime.  

2.  For purposes of this decision, the Board will presume the 
veteran was exposed to asbestos during his military service 
in the course of his duties aboard a ship.  

3.  The greater weight of the credible medical evidence, 
however, shows the urogenital cancer that caused the 
veteran's death did not result from his presumed exposure to 
asbestos during service, nor was it otherwise attributable to 
his service.  


CONCLUSION OF LAW

The veteran's death was not due to disability from a disease 
or injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his/her 
possession that pertains to the claim.  See also 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(indicating that any defect in this notice, concerning any 
element of the claim, is presumed prejudicial and must be 
rebutted by VA by showing the defect is harmless error).

In this case at hand, the RO has had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio, supra 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  By virtue of a November 2003 RO letter to 
the appellant notifying her of the VCAA, she has been advised 
of the laws and regulations governing her cause-of-death 
claim on appeal and the evidence that she must supply and the 
evidence that VA would attempt to obtain.  Thus, she may be 
considered to have been advised to submit any pertinent 
evidence in her possession.  Her late husband-veteran's 
private treatment records through December 2002 have been 
obtained, as has an opinion from a private physician.  Also, 
as mentioned, the Board obtained an expert opinion in 
urologic oncology from a VHA physician concerning the 
relationship, if any, between the veteran's presumed asbestos 
exposure during his military service and the eventual 
development of his terminal urogenital cancer.  Further, as 
also mentioned, the appellant had a hearing.  She has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
So the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
there representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (Mayfield I), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II), affirmed, 20 Vet. App. 537 
(2006) (Mayfield III) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).



Here, the RO initially considered the claim in February 2004 
- so not until after sending the appellant-widow the VCAA 
letter in November 2003.  Consequently, there was no error in 
the timing of her VCAA notice because it preceded the initial 
adjudication of her claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (indicating that, even in 
situations where the VCAA notice was not sent until after the 
initial adjudication of the claim, the issuance of a fully-
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure the timing 
defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court also issued relevant decisions in 
other precedent cases.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007), the Court similarly held that the five 
elements also applied to appeals where the grant of service 
connection and the assignment of the initial disability 
rating and effective date occurred after the enactment of the 
VCAA.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability (or, as here, his 
death); 4) degree of disability; and 5) effective date of the 
disability.  But the Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the claimant is 
entitled to pre-initial decision VCAA notice concerning all 
elements of the claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  See 
again Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007); see, too, Simmons v. Nicholson, No. 06-7092 (Fed. Cir. 
May 16, 2007) (where the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that, once an error is identified, the burden shifts to 
VA to show the error was not prejudicial to the appellant).

Although the issue on appeal in this particular case is 
generically characterized as a "service connection" claim, 
it is a specific type of service connection claim, i.e., 
for cause-of-death benefits in particular, which, even if 
eventually granted, does not involve assigning a downstream 
disability rating.  So that element, at least in this 
specific instance, never arises and indeed is moot.  
Moreover, since the Board is denying the appellant's claim, 
the effective date element of her claim is also moot because 
it, too, never arises.  Therefore, she is not prejudiced by 
the Board's consideration of her claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (requiring that the Board 
explain why it is not prejudicial to the claimant to consider 
evidence in the first instance, that is, without the RO 
having initially considered it).  



Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to his death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  See, too, 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303(a) for the statutes and regulation governing claims 
for service connection - in general, for resultant 
disability as opposed to death.

It is recognized there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection requires medical evidence of current 
disability (or, here, death) with medical evidence also 
showing a relationship or connection to an injury or disease 
or some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  


Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Prior to his death, the veteran had filed a claim for service 
connection for pulmonary asbestosis as a result of his 
exposure to asbestos while on board a ship during service.  
His military records show he served on board a ship from 
October 1948 to January 1952, although his specific duties 
are not listed.  Other records show the ship on which he 
served was being recommissioned in 1948 (it had been 
decommissioned after World War II), and it therefore seems 
likely that he participated in the overhauling of the ship in 
this process, as he had claimed, and that he may well have 
been exposed to asbestos in the course of his duties in that 
capacity.  His appellant-widow also alleges that he was 
possibly again exposed to asbestos later during service on 
board the same vessel in the course of his duties as a 
radioman.



Records show that, after service, the veteran worked for 
several years as a firefighter, but the appellant-widow says 
he had no exposure to asbestos in that job because he served 
only as a vehicle driver, owing to a back disability.  
Accordingly, for purposes of this decision, the Board will 
presume the veteran was exposed to asbestos during service.  
See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988); VA Adjudication Procedure 
Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, 
paragraph 9 (Jan. 7, 2007); VAOPGCPREC 4-00 (Apr. 13, 2000).

During the veteran's lifetime, service connection was not 
established for any disability - including pulmonary 
asbestosis.  Thus, service connection for the cause of his 
death requires that the evidence show that the condition that 
was the cause of his death (which, incidentally, was not 
pulmonary asbestosis) was somehow related to his military 
service - and, in particular, to his presumed exposure to 
asbestos.  

According to his death certificate, the veteran died in 
August 2003 from urogenital cancer of "months" duration.  
An autopsy was not performed.  

The veteran's service medical records (SMRs), including the 
report of his military separation examination, do not contain 
any mention of urogenital cancer or any kidney complaints or 
clinical findings indicative of kidney or ureteral disease.  
His military service ended in January 1952.

The post-service medical records show the veteran was 
evaluated in early 2002 for hematuria and was noted to have 
right ureteral obstruction.  Further evaluation and work up 
disclosed a malignancy, for which he underwent a right 
nephrectomy in May 2002.  The pathologist's report reflects a 
diagnosis of moderately differentiated papillary transitional 
cell carcinoma of the ureter.

There is no medical evidence of urogenital cancer prior to 
2002.  The medical records indicate the veteran subsequently 
developed chronic renal failure in his remaining kidney.  

In addition, private treatment records show the veteran also 
was diagnosed with pulmonary asbestosis and asbestos-related 
pleural disease many years after his separation from military 
service.  

As support for her cause-of-death claim, the appellant-widow 
has submitted a VA document indicating that about 10 percent 
of people with asbestosis develop either gastrointestinal or 
urogenital cancer.  

As further support for her claim, the appellant, her 
daughter, and her son-in-law testified at a hearing at the RO 
in October 2006 before the Board.  She stated that, although 
the veteran worked after service as a firefighter, he was not 
exposed to asbestos in that capacity because his back 
disability prevented him from participating in direct 
firefighting activities, other than as a vehicle driver.  
They testified to their belief that he was exposed to 
asbestos, instead, in the course of his duties on board ship 
during service and that he developed the terminal urogenital 
cancer as a result of that exposure.  

The available treatment records do not indicate an etiology 
for the ureteral cancer that, according to the death 
certificate, caused the veteran's death.  However, 
his appellant-widow submitted a letter from his treating 
physician dated in October 2004.  This physician noted the 
veteran had a history of exposure to asbestos and had been 
diagnosed with pulmonary asbestosis.  This physician further 
stated that the veteran died of urogenital cancer "which 
could also have been related to asbestos exposure."  One 
initial important point worth mentioning in response to this 
doctor's statement is that the Court has held that by using 
the equivocal term "could" be related to service, without 
supporting clinical data or other rationale, a medical 
opinion simply is too speculative in order to provide the 
degree of certainty required for medical nexus evidence.  See 
Bloom v. West, 12 Vet. App. 185 (1999).  See, too, Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (where the Court indicated 
that saying a condition "may be" related to the veteran's 
military service is also tantamount to saying it just as well 
"may not be" related to service).  See, as well, Winsett v. 
West, 11 Vet. App. 420, 424 (1998).

Use of cautious language, however, does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
But having said that, the Court also has held that where the 
physician is unable to provide a definite causal connection, 
the opinion constitutes what may be characterized as "non-
evidence."  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  

Here, the Board finds that the private physician's statement, 
which was expressed in inconclusive terms and which lacked 
any supporting rationale, is simply too speculative to rely 
on in making a determination as to the etiology of the 
veteran's terminal cancer.  Nevertheless, that statement was 
sufficient to trigger VA's duty to assist the claimant in 
further developing her claim by hopefully obtaining 
additional, more supportive evidence.  38 C.F.R. 
§ 3.159(c)(4) (2006).  Therefore, in April 2007, the Board 
requested an opinion from a VHA medical specialist in 
urologic oncology.  The physician, the Chief of Urology at a 
VA Medical Center, reviewed the veteran's available medical 
records, as well as the medical literature on the subject - 
including that submitted by the appellant-widow in support of 
her claim.  This reviewing medical specialist indicated 
asbestos had "previously been weakly associated with risk of 
urogenital cancer," presumably also referring to the 
evidence submitted by the appellant-widow showing only a 
relatively minor incidence of this occurring, i.e., at most 
10 percent.  This physician further noted that it was of more 
importance in this case that the veteran was a heavy smoker 
of two packs a day between the ages of 15 and 43, as 
documented in his treatment records.  This physician 
indicated that smoking is the most common risk factor for 
urothelial cancer, with that increased risk being two-four 
fold.  This physician concluded that it was his opinion that 
the veteran's smoking was a more prominent risk factor in the 
development of his cancer than his exposure to asbestos.  

Although this VHA medical specialist did not present his 
opinion couched in terms of "at least as likely as not" - 
the standard set forth in 38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102,; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); and 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) - the Board 
finds that the wording of the opinion clearly indicates that 
in his view it is less likely than not the veteran's terminal 
urogenital cancer was caused by his even presumed exposure to 
asbestos during service.  Instead, according to this VHA 
medical specialist, the terminal urogenital cancer was more 
likely the result of the veteran's documented history of 
chronic smoking.  Also note, parenthetically, that VA is 
expressly prohibited from granting service connection for 
claims, as here, filed after June 9, 1998, which are 
predicated on disability or death resulting from the chronic 
use of tobacco-based products (e.g., cigarettes, etc.).  See 
38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.

In VAOPGCPREC 6-2003 (October 28, 2003), VA's General Counsel 
held that neither 38 U.S.C. § 1103(a) nor VA's implementing 
regulation 38 C.F.R. § 3.300 bar a finding of secondary 
service connection for a disability related to the veteran's 
use of tobacco products after his service, but only where 
that disability is proximately due to a service-connected 
disability that is not service connected on the basis of 
being attributable to his use of tobacco products during 
service.  The questions that adjudicators must resolve with 
regard to a claim for service connection for a tobacco-
related disability alleged to be secondary to a disability 
not service connected on the basis of being attributable to 
the veteran's use of tobacco products during service are:  
(1) whether the service-connected disability caused the 
veteran to use tobacco products after service; (2) if so, 
whether the use of tobacco products as a result of the 
service-connected disability was a substantial factor in 
causing a secondary disability; and (3) whether the secondary 
disability would not have occurred but for the use of tobacco 
products caused by the 
service-connected disability.  Only if these questions are 
answered in the affirmative may the secondary disability be 
service connected.  Further, the secondary disability may be 
considered as a possible basis for service connection of the 
veteran's death, applying the rules generally applicable in 
determining eligibility for dependency and indemnity 
compensation (DIC).

Here, though, by all credible accounts it was the veteran's 
chronic smoking that caused his terminal urogenital cancer, 
irrespective of whether he began smoking prior to, during, or 
after his discharge from the military - also keeping in 
mind, however, the VHA medical specialist indicated the 
veteran smoked for many years, from age 15 to 43, so started 
before he even entered military service.  Only if it 
was shown that his chronic smoking was, itself, the result of 
a service-connected disability (meaning one that is service-
connectable), would the very limited special exception 
mentioned possibly apply.  But as alluded to, the veteran did 
not have any service-connected disabilities when he died, 
much less one that could be said to have precipitated his 
chronic smoking - which, in turn, caused his terminal 
urogenital cancer.

While the appellant and the other hearing witnesses are 
certainly competent to testify as to their personal lay 
observations of the veteran, such as any visible symptoms of 
his eventually terminal cancer they may have personally seen, 
as lay persons they simply do not have the necessary medical 
training and/or expertise to give a probative opinion on the 
condition that caused his death, including insofar as whether 
it was somehow traceable to his service in the military that 
ended many years earlier.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).



The Board finds, therefore, that the greater weight of the 
evidence in this case, primarily the medical evidence, fails 
to establish a causal relationship between the veteran's 
presumed asbestos exposure during service and the eventual 
development of urogenital cancer approximately 50 years later 
- which, unfortunately, ultimately was fatal.  And since, 
for the reasons and bases discussed, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the cause-of-death claim must be 
denied.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  


ORDER

The claim for service connection for cause of death is 
denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


